Citation Nr: 0315690	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for left hip 
disability.  

2.  Entitlement to service connection for right hip 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to service connection for low back 
disability, including levorotoscoliosis of the lumbar spine.  

5.  Entitlement to service connection for Wolff-Parkinson-
White syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1993 to November 
1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  The veteran testified before a 
hearing officer at the M&ROC in January 2000.  In March 2001, 
the Board remanded the issues on the title page for 
additional development, and they are now before the Board for 
further appellate consideration.  

In March 2001, in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1998), the Board remanded the issue of entitlement 
to service connection for diabetes mellitus for issuance of a 
statement of the case (SOC).  The M&ROC issued a SOC for the 
diabetes mellitus service connection claim in January 2002 
and in a forwarding letter also dated in January 2002 
explained the process and time limit for perfecting the 
appeal.  There is no indication that the veteran filed a 
timely substantive appeal, and the issue of entitlement to 
service connection for diabetes mellitus is not before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C. 7105(a), (d)(3), the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).  

This decision addresses the first four issues listed on the 
title page.  The issue of entitlement to service connection 
for Wolff-Parkinson-White syndrome will be addressed in the 
remand that follows the decision.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate her claims, and 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The medical evidence does not indicate that the veteran 
currently has a left hip disability.  

3.  The medical evidence does not indicate that the veteran 
currently has a right hip disability.  

4.  The medical evidence does not indicate that the veteran 
currently has a left knee disability.  

5.  The medical evidence does not indicate that the veteran 
currently has a low back disability related to service.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  

4.  A low back disability, including levorotoscoliosis, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminates the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

In its October 1999 statement of the case (SOC), the M&ROC 
provided the veteran with notice of the regulatory criteria 
for granting service connection claims.  In addition, in a 
letter dated in March 2002, the M&ROC notified the veteran 
that in order to establish entitlement to the service 
connection for her claimed disabilities the evidence must 
show three things:  an injury or disease that began or was 
made worse in service, or an event in service causing injury 
or disease; current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The M&ROC elaborated, stating 
that such a relationship was usually shown by medical records 
or medical opinions.  The M&ROC notified the veteran that she 
should identify the names, addresses, and approximate dates 
of treatment for health care providers who might possess 
additional records pertaining to her claims.  The M&ROC 
explained that it would request evidence that she identified, 
but that it was still her responsibility to make sure VA 
received the records.  In the March 2002 letter, the M&ROC 
also notified the veteran that she could provide a medical 
opinion from her own doctor.  Further, in its February 2003 
supplemental statement of the case (SSOC), the M&ROC outlined 
the provisions of the VCAA in detail.  

It is the Board's judgment that by means of the October 1999 
SOC, the March 2002 letter and the February 2003 SSOC, the 
M&ROC complied with the duty to notify the veteran of what 
evidence she should obtain and what evidence VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  

In this case, the M&ROC obtained the veteran's service 
medical records, copies of which were also provided by the 
veteran.  In addition, the M&ROC has obtained VA treatment 
records and has provided the veteran with compensation and 
pension examinations and has obtained medical opinions in 
conjunction with her claims.  The veteran has identified no 
outstanding evidence that may be relevant to her claims, and 
the Board has identified none.  

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim, and the veteran testified at a hearing at the 
M&ROC in January 2000.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claims.  

Standard of review

The Board will apply the current standard of review in 
evaluating the veteran's claims.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Service Connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Background

The veteran's spine, lower extremities and musculoskeletal 
system were evaluated as normal at her service enlistment 
examination in February 1993.  Service medical records 
include a record of acute medical care, which states that the 
veteran was seen in July 1993 with complaints of right [sic] 
knee pain for 4 days.  The examiner noted an erythematous 
area on the medial aspect of the left knee.  A patellar 
compression test was positive, and there was tenderness over 
the quadriceps tendon and the patellar tendon.  The 
assessment was left knee contusion.  Medication and icing 
were prescribed, and the veteran was given a profile for 5 
days.  

Service medical records include a February 1994 Washington 
Emergency Medical Services Incident Report.  It states that 
the veteran fell from a window, a distance of approximately 
16 feet, onto her buttocks area.  There was no loss of 
consciousness.  The assessment was rule out C-spine back 
injury.  She was given a cervical collar and was back 
boarded.  In the emergency room, it was noted that the 
veteran had fallen backwards off a one-story balcony and 
landed on her buttocks in grass.  Initially, she had no 
complaints of discomfort anywhere.  On repeat examination, 
she complained of mild low back pain.  The assessment was 
normal exam, status post fall and mild low back strain.  
Motrin was prescribed.  When she was seen three days later, 
the veteran complained of low back pain.  The assessment was 
status post trauma.  She was confined to quarters for 48 
hours and was to have no physical training or running for 10 
days.  A week later, in early March 1994, the veteran 
complained of increased right flank and posterior rib pain.  
Abdominal X-rays showed lumbar levorotoscoliosis.  

In early March 1994, when the veteran was seen for a physical 
therapy evaluation concerning her right ankle, she was noted 
to have acute low back pain secondary to a fall.  The plan 
was no running secondary to the low back pain, and the 
therapist advised the veteran to return the following week 
for consultation concerning the low back pain. In late March 
1994, the veteran complained of pain in her low back while 
lifting camouflage.  After examination, the assessment was 
muscle strain.  Ice and analgesics were prescribed

A screening note of acute medical care shows that in early 
June 1994 the veteran complained of right leg pain for the 
past eight days.  She said she first noticed sharp pain after 
running.  On examination, there was tenderness over the 
greater trochanter of the right hip.  The assessment was 
bursitis, and Indocin and ice were prescribed.  Later that 
month, the veteran returned and gave a history of right hip 
pain with radiating pain down the right leg for one month.  
The veteran reported she only had symptoms with prolonged 
standing, walking or running.  She gave no history of injury.  
The assessment was right trochanteric bursitis.  Motrin, ice 
and stretching were prescribed.  She was to be on profile for 
three weeks.  

In July 1995, the veteran complained of distal bilateral leg 
pain for the past two days.  She said that while running, her 
legs became numb from the knees down and that knee pain 
continued after running.  On examination, the knees were 
within normal limits.  There was full range of motion without 
tenderness.  The calves were tender to palpation.  The 
assessment was bilateral calf muscle strain.  

In November 1997, the veteran complained of pain that started 
in her right hip and radiated down her leg.  She experienced 
the pain when running and said she felt it more when walking 
up stairs.  On palpation, there was tenderness at the hip 
joint.  The assessment was strained hip, most likely the 
ilial psoas group.  Motrin was prescribed, and the veteran 
was put on profile for 10 days.  

In an August 1998 report of medical assessment, the physician 
noted that the veteran gave a history of low back pain since 
1994 due to heavy lifting.  The veteran reported she had 
intermittent pain and that she had received physical therapy 
and exercise.  

At the August 1998 service separation examination, the 
veteran gave a history of recurrent, intermittent low back 
pain.  On examination, the examiner noted low back pain, 
primarily muscular L4-L5 level on the left.  Range of motion 
was normal.  Neither the report of medical history nor the 
report of medical examination included, history, complaints 
or findings concerning either hip or the left knee.  

At a VA examination in January 1999, the veteran gave a 
history of having injured her low back in service in 
conjunction with doing lifting while working in a supply 
warehouse.  She complained that any heavy lifting now caused 
her back to hurt.  She said that she took Motrin for her back 
about once a month.  The only clinical finding was that the 
muscles of the back were soft.  X-rays of the lumbar spine 
showed slight scoliosis with convexity to the left, which the 
radiologist said was possibly positional rather than 
anatomic.  There was some accentuation of the lordotic curve 
at the lumbar junction.  There was no fracture, dislocation 
or bone destruction.  

VA outpatient records show that in April 1999 the veteran 
reported by telephone that her left knee stared hurting and 
that she noted swelling.  She gave a history of the same 
symptoms without injury off and on for years.  The following 
day she reported to triage with continued complaints of pain 
and swelling of the left knee along with numbness from the 
hip to the left foot.  On examination there was no visible 
swelling or inflammation.  She had full range of motion with 
no weakness noted in the lower extremity.  She was advised to 
continue Ibuprofen.  

On the third day, the veteran was seen at a scheduled 
appointment and reported that walking was very painful to the 
posterior knee, groin and hip on the left, with pain 
radiating into the left foot.  She said it felt numb and 
asleep.  On examination, the left leg was very sensitive to 
touch.  When compared to the right leg, the left leg felt 
more taunt, but not warmer.  The impression was nerve 
impingement versus venous thrombus.  At an orthopedic 
appointment the same day, the veteran walked with an obvious 
antalgic gait.  She had almost hysterical pain with motion of 
the hip, knee and ankle in the left lower extremity.  There 
was no obvious swelling in comparison to the opposite side.  
She was exquisitely tender to deep palpation of the thigh as 
well as the popliteal fossa.  There was full range of motion 
of the back without significant pain.  Straight leg raises 
were negative.  There was exquisite pain with deep palpation 
over the piriformis area on the left buttock.  Duplex 
ultrasound to rule out deep vein thrombosis of the left lower 
extremity was negative.  The clinical impression was 
sciatica.  

When seen by a VA primary care physician in May 1999, the 
veteran reported that sometimes she felt numbness in the back 
of her left leg and thigh and said she was wondering if she 
had a herniated disc or an impinged nerve.  The physician 
reported no findings concerning the back.  The impression was 
low back pain, rule out disc herniation.  The plan was to 
obtain a CT of the lumbar spine.  

A VA CT of the lumbar spine without contrast was obtained in 
May 1999.  The radiologist stated that examination of what 
was presumed to be the L5-S1 disc space revealed only minimal 
posterior bulging of the disc with effacement of the anterior 
thecal sac.  The spinal nerve roots appeared to be well 
maintained.  At the L4-L5 level, there was minimal posterior 
left lateral bulging of the disc with slight narrowing of the 
neural foramina on the left.  At the L3-L4 level, there was 
posterior left lateral bulging of the disc with only minimal 
narrowing of the neural foramina.  The impression was mild to 
moderate bulging of the discs as described with no evidence 
of spinal canal stenosis and no significant spurring.  

At a VA orthopedic follow-up in June 1999, the veteran 
presented to the clinic with a copy of her CT scan report 
regarding her lumbosacral spine.  She complained of 
considerable right [sic] lower back pain and buttock pain.  
She stated that occasionally she had numbness in the lateral 
aspect of her left leg, but had not had this for some time.  
She said her pain was excruciating and was present whether 
she was sitting, standing, walking or sleeping.  On 
examination, there was extreme tenderness to even light 
palpation of the left upper buttock and lower back area.  
Range of motion of the low back was extremely limited 
secondary to pain with motion.  Straight leg raises were 
negative, bilaterally.  There was diffuse weakness in both 
lower extremities secondary to pain in the lower back.  The 
physician noted that lumbosacral spine films showed no 
obvious abnormality in the bony structures.  He said the CT 
scan was not available.  The clinical impression was lumbago.  
The plan was to send the veteran to physical therapy.  

At a rehabilitation medicine consultation in June 1999, the 
veteran stated that she originally hurt her back in Bosnia in 
1995 when some boxes fell on her.  She said she had had pain 
in her back ever since, but it had been worse in the past few 
months with pain down her left leg too.  She said every 
motion and activity bothered her and nothing seemed to 
relieve it.  The physical therapist noted that the veteran 
had first been seen in physical therapy approximately a week 
earlier.  At the examination, the physical therapist stated 
that no guarding was noted when the veteran walked.  She 
stated that the veteran did not tolerate the exam well and 
that every position greatly exacerbated the veteran's 
symptoms and complaints of back and left leg pain.  The 
veteran complained of constant pain down the left lateral leg 
to the lateral foot.  Straight leg raising on the right was 
negative; straight leg raising on the left caused pain to go 
"up her back" according to the veteran.  The veteran was 
unable to tolerate any manual traction to her legs or any 
type of exercise.  She could only tolerate lying on her 
stomach.  She had marked point tenderness at the left lower 
lumbar paraspinals, but the physical therapist stated she 
noted no muscle spasm.  There was marked decreased range of 
motion of the lumbar spine in all planes.  The veteran 
received ultrasound therapy and hot packs.  

After six more physical therapy sessions the veteran was seen 
at a rehabilitation consultation in early July 1999 and 
reported she was doing well.  On examination, there was no 
point tenderness remaining at the low back, and the veteran 
did not display any guarding with lumbar motions.  She was 
instructed on a home exercise program.  

At a VA examination in August 1999, the examiner reportedly 
reviewed clinical records including a June 1999 CT study of 
the back.  The veteran reported she had experienced recurrent 
pain since an injury in 1996 when heavy boxes fell on her 
head, back and neck while she was off loading supply trucks.  
She said that she had periods without pain and that on some 
days her pain level was 1 to 2 on a scale of 0 to 10.  She 
said the pain was mainly on the left side of her back with 
minimal pain down the left leg.  She reported flare-ups 
approximately twice a month.  On examination, motion of the 
lumbar spine was limited by pain.  There was spasm noted in 
the left lower paravertebral muscles, and there was 
tenderness over the left paravertebral muscles from the 
midthoracic area to the sacroiliac area.  A minimal thoracic 
scoliosis was noted, and there was an accentuation of the 
lumbar lordosis.  The diagnosis was:  1) degenerative spinal 
segment of L3-L4, L4-L5 and L5-L6 with bulging disc and 2) 
chronic muscle strain of the lumbar spine.  

At the hearing at the M&ROC in January 2000, the veteran 
testified that low back pain started when she was in service 
and that it became worse when she was off loading trucks in 
Bosnia in 1995.  She testified that while she and others were 
off loading a truck, a lot of boxes came tumbling down on 
them.  She said that was when her back pain became more 
severe.  She testified that before, during and after the time 
she was in Bosnia she sought treatment for her back and was 
given Motrin and was put on profiles.  She also testified 
that in addition to strains from lifting things in service, 
she injured her back in a fall in February 1994.  She 
testified that the first time she sought treatment for her 
back after service was at VA in early 1999.  She testified 
that he had numbness going down her left leg and when 
physical therapy did not help, she had to have injections in 
the back.  She testified that VA X-rays in January 1999 
showed arthritis in her low back.  In addition, the veteran 
testified that a VA physician had told her that her current 
symptoms of low back pain and numbness radiating down her 
left leg were related to her back trauma in service.  

At the January 2000 hearing, the veteran testified that she 
received treatment for her right hip in service in June 1994 
and was diagnosed as having bursitis.  She said that 
currently her right hip would pop out of place approximately 
twice a month.  She said she took Motrin, but had received no 
treatment.  She testified that she had not been diagnosed 
with any disability of her right hip since separation from 
service in November 1998.  When asked whether she experience 
any bursitis problems in the left hip while on active duty, 
the veteran responded "not so much the left as the right."  
She also testified that she received no left hip treatment in 
service and that she had not been diagnosed with a left hip 
disability since separation from service.  As to current 
problems, she testified that with the left hip there was a 
connection with the low back and that a pinched nerve caused 
low back pain and numbness all the way down her left side to 
her thigh and all the way down to her foot.  

The veteran also testified that in service she initially had 
swelling and pain in both knees in July 1993.  She testified 
that she continued to have knee problems all the way through 
service.  She stated that she was put on profile several 
times for knee problems but that she did not know of a 
diagnosis.  She testified that since service the primary 
problem with both her knees was knee pain and periodic 
popping.  She testified that treatment she had received for 
her knees since service had been at VA.  

The veteran underwent a VA orthopedic examination in March 
2002.  In the examination report, the physician stated that 
he had reviewed the veteran's claims file and had reviewed 
X-rays of the hips, left knee and lumbosacral spine.  He also 
noted that he had read the report of the CT scan.  At the 
examination, the veteran gave a history of having fallen from 
a second-story window in service in 1994 or 1995.  She did 
not really remember the type of injuries she sustained at the 
time and did not remember any other injury in service.  She 
said she felt that her back problem, hip problem and knee 
problem were related to the fall that occurred in 1994 or 
1995.  She said that her back pain came on progressively in 
1994 to 1995 with back pain radiating down the left lower 
extremity to the foot and to the little toe.  She said that 
she participated in a lot of marches in service in 1995-1996 
and began to experience pain in both hips.  She said the pain 
increased with sitting, standing and walking long distances.  
The physician noted that VA had seen the veteran in April 
1999 for swelling in her left knee.  At the March 2002 
examination, the veteran said that left knee swelling had 
recurred since 1995 and that she had experienced periods of 
giving way and locking.  

At the March 2002 VA examination, the veteran's present 
complaints were mainly of low back pain, which she said was 
present all the time and radiated down to the left little 
toe.  She complained of numbness and tingling.  She also 
complained of left knee pain and swelling.  She said she 
experienced giving way twice per month.  She complained of 
constant hip pain, worse on the left than the right.  On 
examination, the veteran moved very cautiously in a very 
stiff manner, leaning forward with a shuffling gait.  The 
physician said she took "forever" to sit and lie down on 
the examining table.  She was extremely tender at the level 
of the lumbosacral area, even to light touch.  She jumped 
from the table in response to light touch.  Straight leg 
raising was negative bilaterally.  She complained of numbness 
in the left lower extremity circumferentially from the upper 
part of the buttock down to the foot, which the physician 
said did not correspond to any dermatome.  Muscle testing was 
extremely difficult because of the veteran's demeanor due to 
pain.  

On examination of the left knee at the March 2002 
examination, there was no swelling or effusion of the knee 
joint.  There was no patellofemoral joint dysfunction.  
McMurray's test was negative; Apley's test was negative; 
pivot shift was negative; and Lachman's test was negative.  
Quadriceps mass seemed to be normal, bilaterally, and there 
was no quadriceps muscle wasting.  There was normal full 
motion of both hips.  The physician stated that X-rays of the 
lumbosacral spine revealed a normal intervertebral disc space 
with no sign of spurring, slippage or spondylolistheis.  He 
stated that X-rays of the knee revealed a normal 
patellofemoral joint with normal compartments.  There was no 
decrease in joint spaces, nor was there spurring.  The 
physician said this was a perfectly normal knee.  He said 
that X-rays of the hips showed no signs of arthritic changes 
and no signs of decreased joint space in the right or left 
hip.  In conclusion, the physician stated that he thought the 
veteran was overreactive.  He stated that he felt that the 
complaints related to the knee did not fit with the objective 
findings.  He also said the hips were normal.  He said that 
he would give the veteran the benefit of the doubt and order 
an MRI.  

In a December 2002 addendum to the March 2002 VA examination 
report, the physician stated that an MRI of the lumbosacral 
spine had been performed and was totally normal.  He said 
that the intervertebral discs showed normal height and 
hydration with no herniation or stenosis or other 
abnormality.  In conclusion, the physician stated that the 
veteran complained of back pain, knee pain and hip pain, but 
examination did not reveal any pathology, X-rays were normal 
and an MRI was normal.  The physician stated that he did not 
see any orthopedic disability in this case and that he did 
not see any correlation with service.  

Analysis

Left knee and hips

The veteran contends that she has left knee problems and 
bilateral hip problems related to service.  She believes that 
the problems with her left knee and hips are related to the 
fall from the balcony in service in 1994 and to marching and 
other activities in service.  As noted above, in order for 
service connection to be granted, there must be demonstrated 
a current disability; in-service disease or injury; and a 
nexus between the two.  

The veteran's service medical records establish that she was 
treated for a left knee contusion on one occasion in 1993 and 
was treated with right hip pain in June 1994 with the 
assessment of right trochanteric bursitis and in November 
1997 with the assessment of strained hip.  The veteran has 
stated that her hips hurt after extensive marching in 
service, but service medical records do not show, nor does 
the veteran contend, that she sought treatment for any left 
hip complaints during service.  At the service separation 
examination in August 1998, the lower extremities and 
musculoskeletal system were evaluated as normal, and no 
service medical records subsequent to that examination but 
before service separation in November 1998 document any knee 
or hip complaints.  

After service, the veteran was seen by VA with complaints of 
left knee swelling and pain in early 1999, and at the January 
2000 hearing she testified that she since service she had 
knee pain and periodic popping.  There is, however, no 
medical evidence that the veteran currently has a left knee 
disability.  In this regard, when the veteran was seen with 
left knee complaints in April 1999, examiners found no 
swelling, inflammation, limitation of motion or weakness of 
the left knee.  Further at the March 2002 VA orthopedic 
examination, the physician stated X-rays of the left knee 
were normal and clinical examination, which involved multiple 
tests, was normal.  With respect to the left and right hips, 
there is no post-service medical evidence of complaints or 
treatment related to either hip.  Further, the physician who 
conducted the March 2002 VA orthopedic examination observed 
that X-rays of the hips showed no signs of arthritic changes 
and no signs of decreased joint space of either hip.  
Further, clinical examination of the hips was normal.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case there is no current medical evidence that the 
veteran has any left knee, left hip or right hip disability.  
X-rays have been normal, and at the most recent VA orthopedic 
examination in March 2002, the physician, who examined the 
left knee and both hips, found them to be normal.  

The Board is left with the veteran's contentions that she has 
left knee disability and bilateral hip disabilities that are 
related to service.  Although the veteran may describe her 
symptoms, it is now well established that a layperson without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a)(2) ("competent lay evidence" means any evidence not 
requiring specialized education, training or experience).  
The Court has further held that a veteran's assertions, no 
matter how sincere, are not probative of a nexus between the 
claimed disability and an in-service disease or injury.  See 
Voerth v. West, 13 Vet. App. 118, 120 (1999).  The veteran's 
statements and testimony are not, therefore, probative of 
presence of identifiable left knee disability, left hip 
disability or right hip disability related to service.  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran currently has left knee disability, left hip 
disability or right hip disability related to service.  As 
the preponderance of the evidence is against the claim, it 
must be denied.  

Low back disability, including levorotoscoleosis

The Board acknowledges that following her fall from a balcony 
in service in February 1994, the veteran was diagnosed as 
having low back strain and X-rays taken shortly thereafter 
showed lumbar levorotoscoliosis.  Further, a few weeks later 
she was seen with complaints of pain in her low back after 
doing some lifting, and the assessment was muscle strain.  
The record does therefore establish the requirement of a 
disease or injury in service.  

Subsequent service medical records include no reference to 
the veteran's back until her August 1998 separation 
examination when she gave a history intermittent low back 
pain since 1994.  At the separation examination, the examiner 
noted low back pain, primarily muscular L4-L5 on the left.  

With regard to current disability, VA X-rays in January 1999 
showed slight scoliosis of the lumbar spine with convexity to 
the left, which the radiologist said was possibly positional 
rather than anatomic, and in subsequent months the veteran 
was seen with complaints of radiating low back pain with 
numbness.  Clinical impressions included sciatica and 
lumbago.  A VA radiologist's impression after a CT of the 
lumbar spine in May 1999 was mild to moderate bulging of 
discs from L3 to S1 with no evidence of spinal canal stenosis 
and no significant spurring.  At a VA examination in August 
1999, motion of the lumbar spine was limited by pain and 
findings included spasm in the left lower paravertebral 
muscles.  A minimal thoracic scoliosis was noted clinically.  
After examination and review of the CT study of the back, the 
diagnosis was degenerative spinal segment of L3-L4, L4-L5 and 
L5-L6 with bulging disc and chronic muscle strain of the 
lumbar spine.  

Because neither the VA examination report nor any clinical 
records included an opinion as to whether post-service low 
back diagnoses were related to service, the Board remanded 
the matter to the RO in March 2001 for a VA orthopedic 
examination and a medical opinion concerning the etiology of 
any current low back disability.  Based on the result of that 
examination, which was conducted in March 2002 and followed 
later by an MRI of the lumbosacral spine, the Board finds 
that the veteran does not have current back disability for 
which service connection may be granted.  In this regard, the 
orthopedist noted that current X-rays of the lumbar spine 
were normal, as was the MRI of the lumbosacral spine.  He 
stated he reviewed the claims file and in his report did not 
mention evidence of the presence of levorotoscoliosis of the 
lumbar spine.  He noted that on clinical examination the 
veteran was extremely tender at the level of the lumbosacral 
area, even to light touch, and her complaints of numbness in 
the left lower extremity did not correspond to any dermatome.  
The physician specifically commented that he thought the 
veteran was overreactive.  He said that although the veteran 
claimed of back pain, examination revealed no pathology.  

As was noted above, service connection may not be granted 
unless a current disability exists.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  Also, symptoms alone, without a 
finding of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Although the VA physician who examined the veteran in March 
2002 and who ordered the MRI of the lumbar spine had before 
him the historical medical records for the veteran, including 
her service medical records as well as post-service treatment 
records, the report of the CT scan and the August 1999 
examination report, that physician did not report scoliosis 
of the lumbar spine, did not make or confirm diagnoses 
involving disc bulges or lumbosacral strain and, in fact, 
stated that examination, including the MRI study, revealed no 
pathology.  He did not relate the veteran's current 
complaints to service; rather, he explicitly stated he saw no 
correlation with service.  The claim, therefore, is not 
supported by a current medical diagnosis of disability 
pertaining to the veteran's low back.  

As was noted above, the veteran testified at the January 2000 
hearing that VA X-rays in January 1999 showed arthritis in 
her low back and that a VA physician had told her that her 
that her current symptoms of low back pain and numbness 
radiating down her left leg were related to her back trauma 
in service.  On review of the record the Board observes that 
the report of January 1999 VA X-rays of the lumbosacral spine 
does not mention arthritis at all.  As to the veteran's 
testimony that a VA physician had related radiating low back 
pain and numbness to back trauma in service, this amounts to 
an account of what a physician purportedly said.  Such an 
account, filtered as it was through a layman's sensibilities, 
is not competent medical evidence, and the Board accords such 
statements no weight of probative value.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

To the extent that the veteran herself is attempting to 
establish the existence of a diagnosed disability, it is now 
well established that a layperson without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as diagnosis, date of onset or cause of a 
claimed disability.  See Espiritu, 2 Vet. App. at 494-95; see 
also 38 C.F.R. § 3.159(a)(2).  Further, the only evidence 
that reflects a relationship between the veteran's current 
complaints and the reported in-service injury consists of the 
veteran's assertions.  As a layperson, the veteran is 
competent to provide evidence of observable symptoms.  Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  She is not, however, 
competent to relate a disorder to a given cause.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Her statements are not, 
therefore, probative of a nexus between any current 
complaints and any injury that occurred in service, including 
the fall in 1994.  

In summary, the probative evidence does not establish a 
current medical diagnosis of low back disability or of a 
nexus between any current complaints and the fall in service 
or any other incident of service.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for low back 
disability, including levorotoscoliosis of the lumbar spine.  


ORDER

Entitlement to service connection for left hip disability is 
denied.  

Entitlement to service connection for right hip disability is 
denied.  

Entitlement to service connection for left knee disability is 
denied.  

Entitlement to service connection for low back disability, 
including levorotoscoliosis of the lumbar spine, is denied.  


REMAND

The veteran is also claiming entitlement to service 
connection for Wolff-Parkinson-White (WPW) syndrome.  In its 
March 2001 remand, the Board requested that the veteran be 
scheduled for a cardiovascular examination to determine the 
nature and etiology of the veteran's WPW syndrome.  The 
record shows that the veteran underwent a Holter monitor 
study and exercise stress test in early 2002 but that the 
cardiologists reportedly felt they could not respond to the 
opinion requests without evaluation, including possible 
further electrophysiological studies.  At that time, the 
veteran declined to cooperate with further testing.  In March 
2002, prior to the Holter monitory study and exercise stress 
test, the M&ROC advised the veteran of the provisions of 
38 C.F.R. § 3.655 and the consequences of the failure to 
report for a VA examination.  As the veteran was requested by 
the fee-basis cardiologists to participate in further 
evaluation, the veteran should be afforded an additional 
opportunity to cooperate with the medical evaluation that 
will facilitate a decision in her case.  

Review of the record shows that at her service enlistment 
examination in February 1993 the veteran reported that she 
had fainted in February 1989 and was hospitalized at Lackland 
Air Force Base, San Antonio, Texas, in 1989.  She said the 
hospitalization pertained to a heart condition and that the 
diagnosis was symptoms of WPW.  The veteran has explained 
that her husband was in service prior to her enlistment, 
resulting in her evaluation at a military medical facility as 
a dependent.  At her January 2000 hearing at the M&ROC, the 
veteran testified that she was not actually diagnosed with 
WPW before service.  There is no indication that action has 
been taken to obtain any records that may be available 
concerning the veteran's evaluation at the air force hospital 
at Lackland Air Force Base, and this should be done.  

In addition, the Board notes that at a pre-service military 
cardiology consultation in March 1993, the veteran reported 
that she had fainted in 1988.  She also reported that she had 
undergone a cardiac evaluation in Columbia, South Carolina 
"last year" and that it failed to reveal any cardiac 
abnormalities.  She said that a 24-hour Holter monitor test 
had been done.  Among the veteran's service medical records 
is a request for transfer of records signed by the veteran on 
the letterhead of South Carolina Cardiovascular Associates, 
P.A., with addresses in Columbia and West Columbia, South 
Carolina.  The request form appears to be otherwise 
incomplete, but suggest South Carolina Cardiovascular 
Associates may have records relevant to the veteran's claim.  
Appropriate action should be taken to attempt to obtain any 
records that may be available.  

In addition to the foregoing, the Board notes there may be VA 
treatment records pertaining to the WPW service connection 
claim that have not yet been associated with the claims file.  
In this regard, at a January 1999 VA examination, the veteran 
reported that during the previous week she had been seen in 
triage at the Wichita VA hospital with tightening of her 
chest and had been given Atenolol, 10 mg., to take daily.  
The Board also notes that a list of VA outpatient encounters 
indicates that in May 1999 a cardiologist referred the 
veteran for Holter testing and that the testing took place in 
June 1999.  The file does not currently include reports 
pertaining to these matters, and they should be obtained.  

Accordingly, the Board will REMAND the claim for the 
following actions:  

1.  Please contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which she received 
evaluation or treatment for fainting or 
heart symptoms before or since service.  
With appropriate authorization from the 
veteran, please obtain any records she 
identifies that are not currently of 
record.  

In any event, with authorization from the 
veteran, please obtain and associate with 
the claims file evaluation and treatment 
records for the veteran, including the 
reports of any Holter or exercise stress 
tests, from the hospital or medical 
center at Lackland Air Force Base, San 
Antonio, Texas, where the veteran 
reportedly was evaluated as a military 
dependent in 1988 or 1989.  In addition, 
with authorization from the veteran, 
please obtain and associate with the 
claims file evaluation and treatment 
records for the veteran dated in 1991 or 
1992 from South Carolina Cardiovascular 
Associates, P.A., with addresses at 2750 
Laurel Street, Suite 206, Columbia, South 
Carolina 29204 and 110 East Medical Lane, 
Suite 240, West Columbia, South Carolina 
29169.  

Further, in addition to any other VA 
treatment or evaluation records that may 
be identified by the veteran, please 
obtain and associate with the claims file 
triage records from the VA Medical Center 
in Wichita, Kansas, dated in January 
1999.  Also obtain records of a Wichita 
VA cardiology outpatient visit in May 
1999 and the report of a Holter monitor 
study in June 1999.  

2.  Thereafter, please arrange for a VA 
cardiology examination of the veteran to 
determine the nature and etiology of her 
Wolff-Parkinson-White (WPW) syndrome.  
All indicated tests and studies should be 
performed and all clinical 
manifestations, including any residuals 
of ablation therapy, should be reported 
in detail.  The examiner should be 
requested to review the record, including 
evaluations conducted prior to service as 
well as records of evaluation and 
treatment during service, and provide an 
opinion as to whether the veteran's WPW 
syndrome was present prior to her entry 
into service in May 1993.  The examiner 
should also be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any currently diagnosed WPW syndrome 
had its onset in service or is due to 
disease or injury service.  If any 
identified WPW syndrome is determined to 
have existed prior to service, the 
examiner should be requested to provide 
an opinion as to whether the disorder 
underwent an increase in severity in 
service and, if so, whether the increase 
was beyond the natural progression of the 
syndrome.  A distinction should be drawn 
between any temporary exacerbation of 
symptoms as opposed to an increase in the 
level of disability beyond natural 
progression.  

Send the claims folder to the examiner 
for review and request that it be noted 
in the opinion that the file was 
available for review.  

The veteran should be informed of all 
consequences of a failure to report for 
the examination so that she may make and 
informed decision regarding her 
participation in the examination.  

3.  Thereafter, the M&ROC should review 
the claims file and ensure that all 
notification and development action 
requested and that required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2002) is complete.  
The claim for service connection for 
Wolff-Parkinson-White syndrome should 
then be readjudicated.  If the claim 
remains denied, the veteran and her 
representative should be provided an SSOC 
that reflects consideration of all 
evidence added to the record since 
February 2003.  The veteran and her 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome of the claim 
on appeal.  No action is required of the veteran until VA 
contacts her.  

The veteran has the right to submit additional evidence and 
argument on the matter Board has remanded to M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


